Name: Decision No 5/81 of the EEC-Switzerland Joint Committee of 1 December 1981 amending Protocols 1 and 2
 Type: Decision
 Subject Matter: foodstuff;  international affairs;  wood industry;  beverages and sugar;  Europe
 Date Published: 1982-06-21

 21.6.1982 EN Official Journal of the European Communities L 174/21 DECISION NO 5/81 OF THE JOINT COMMITTEE of 1 December 1981 amending Protocols 1 and 2 THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Swiss Confederation signed in Brussels on 22 July 1972, and in particular Article 12a thereof, Whereas the Community, in consequence of the implementation of the results of the GATT multilateral trade negotiations (Tokyo Round), has amended the nomenclature of Common Customs Tariff heading Nos 21.04 and 48.07; Whereas the Community has replaced the unit of account by the ECU in Community legal instruments; whereas this replacement affects also Common Customs Tariff heading Nos 21.07 and 22.09 appearing in Table I annexed to Protocol 2; Whereas the nomenclature of the products referred to in the Agreement should therefore be adjusted in accordance with the said amendments, HAS DECIDED AS FOLLOWS: Article 1 1. The tables contained in Article 1 (1) and (3) of Protocol 1 are hereby amended as follows:  in the heading to the second column, subheading 48.07 D shall be inserted after subheading 48.07 C. 2. The nomenclature of Annex A to Protocol 1 is hereby amended as follows: CCT heading No Description Chapter 48 (unchanged) 48.01 (unchanged) 48.03 (unchanged) 48.07 (unchanged): ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 g or more per m2:  Coated printing or writing paper ex D. Other:  Coated printing or writing paper ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 g or more per m2:  Other, excluding coated printing or writing paper ex D. Other:  Other, excluding coated printing or writing paper 48.16 (unchanged) 48.21 (unchanged) ex Chapter 48 (unchanged) ex Chapter 49 (unchanged) 3. Table I annexed to Protocol 2 is hereby amended as follows: EUROPEAN ECONOMIC COMMUNITY CCT heading No Description Basic duties Duty applicable on 1 July 1977 15.10 to 21.02 (unchanged) (unchanged) (unchanged) 21.04 (unchanged): B. Sauces with a basis of tomato purÃ ©e 18 % 10 % C. Other:  containing tomato 18 % 10 %  other 18 % 6 % 21.05 to 21.06 (unchanged) (unchanged) (unchanged) 21.07 (unchanged): A. (unchanged) (unchanged) (unchanged) B. (unchanged) (unchanged) (unchanged) C. (unchanged) (unchanged) (unchanged) D. (unchanged) (unchanged) (unchanged) E. (unchanged) (unchanged) vc with max. of 25 ECU per 100 kilograms net weight G. (unchanged) (unchanged) (unchanged) 22.02 to 22.06 (unchanged) (unchanged) (unchanged) 22.09 (unchanged): C. Spirituous beverages: V. Other, in containers holding: ex a) Two litres or less:  containing eggs or egg yolks and/or sugar (sucrose or invert sugar) (unchanged) 1 ECU per hl per % vol of alcohol + 6 ECU per hl ex b) More than two litres:  containing eggs or egg yolks and/or sugar (sucrose or invert sugar) (unchanged) 1 ECU per hl per % vol of alcohol 29.04 to 39.06 (unchanged) (unchanged) (unchanged) Article 2 This Decision shall enter into force on 1 January 1982. Done at Brussels, 1 December 1981. For the Joint Committee The Chairman P. DUCHATEAU